      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 1 of 40



 1   BRIAN M. ROTHSCHILD (Bar No. 252573)
     DARREN NEILSON (Bar No. 276159)
 2   PARSONS BEHLE & LATIMER
     201 South Main Street, Suite 1800
 3   Salt Lake City, Utah 84111
     Telephone: 801.532.1234
 4   Facsimile:     801.536.6111
     Email:         BRothschild@parsonbehle.com
 5                  DNeilson@parsonbehle.com
 6   Attorneys for NORTH FORTY CONSULTING LLC
 7
                                 UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9                                  SAN FRANCISCO DIVISION

10

11   BUNSOW DE MORY LLP, a California                   Case No. 3:20-CV-04997
     limited liability partnership,
12
                     Plaintiff and Counterclaim         NORTH FORTY CONSULTING LLC’S
13                   Defendant,                         OPPOSITION TO BUNSOW DE MORY
                                                        LLP’S MOTION FOR JUDGMENT ON
14           v.                                         THE PLEADINGS

15   NORTH FORTY CONSULTING LLC, a                      Filing Date: July 24, 2020
     Delaware limited liability company,                Trial Date: Dec. 06, 2021
16
                     Defendant and                      Hearing Date: January 7, 2021
17                   Counterclaimant.                   Hearing Time: 9:00 a.m.
                                                        Courtroom E, 15 th Floor
18                                                      Judge: Hon. Jacqueline Corley, M.J.

19

20

21

22

23

24

25

26

27

28
                                                  -1-
                                                            OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                 ON THE PLEADINGS
     4821-6749-8708.v1
          Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 2 of 40



 1                                                 TABLE OF CONTENTS
 2   I.       INTRODUCTION ........................................................................................................1
 3   II.      STATEMENT OF FACT ..............................................................................................1
 4            A.        The Consulting Agreement.................................................................................3
 5
              B.        The Comcast Litigation ......................................................................................5
 6
              C.        The Acacia Patent Agreement, the Consulting Agreement Termination,
 7                      and North Forty’s Continued Work on Harris’ and BDIP’s Behalf.......................5

 8   III.     LEGAL STANDARD ...................................................................................................7
 9   IV.      ARGUMENT ...............................................................................................................7
10            A.        The Parties Intended the Term “Litigation” Under § 3.1(b) of the
11                      Consulting Agreement to Mean Offensive Litigation...........................................7

12            B.        BDIP’s Argument North Forty Is Not Owed a Success Fee for the Acacia
                        Deal Is Not Supported By, Nor Resolvable on the Pleadings .............................11
13
     V.       CONCLUSION ..........................................................................................................13
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                    -i-
                                                                              OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                                   ON THE PLEADINGS
     4821-6749-8708.v1
       Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 3 of 40



 1                                                TABLE OF AUTHORITIES
 2   Cases
 3   Amersbach v. City of Cleveland,
 4     598 F.2d 1033 (6th Cir. 1979) .............................................................................................. 1

 5   Coats v. General Motors Corp.,
       (1934) 3 Cal. App.2d 340 [39 P.2d 838] ............................................................................. 12
 6
     DeSoto v. Yellow Freight Sys., Inc.,
 7     957 F.2d 655 (9th Cir. 1992)................................................................................................ 1
 8   Fleming v. Pickard,
 9     581 F.3d 922 (9th Cir. 2009) ............................................................................................... 7

10   Grant v. The Aerodraulics Co.,
       91 Cal. App. 2d 68........................................................................................................11, 12
11
     Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc.,
12     896 F.2d 1542 (9th Cir.1989) ............................................................................................... 7
13   Los Angeles City Employees Union v. City of El Monte,
       (1985) 177 Cal.App.3d 615 [ 220 Cal.Rptr. 411]................................................................... 7
14

15   Moran v. Peralta Cmty. Coll. Dist.,
      825 F.Supp. 891 (N.D. Cal. 1993) ........................................................................................ 1
16
     Pacific Gas Electric,
17     supra, 69 Cal.2d at p. ........................................................................................................... 7
18   Rosenfeld, Meyer & Susman v. Cohen,
       (1983) 146 Cal. App. 3d 200 .............................................................................................. 12
19
     Savage v. Council On American-Islamic Relations, Inc.,
20
       2008 WL 2951281 (N.D. Cal. 2008)..................................................................................... 7
21
     Southern Cal. Edison Co. v. Superior Court, supra, at p. 838,
22     44 Cal.Rptr.2d 227 .............................................................................................................. 8

23   Wolf v. Walt Disney Pictures & Television,
      162 Cal.App.4th 1107 (Cal. Ct. App. 2008) .......................................................................... 7
24
     Statutes
25

26   Cal. Civ. Code §1647 ............................................................................................................ 10

27   Cal. Civ. Code § 1636 .................................................................................................... 7, 8, 10

28   Cal. Civ. Code § 1641 ............................................................................................ 4, 7, 8, 9, 10
                                                                      -ii-
                                                                                 OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                                      ON THE PLEADINGS
     4821-6749-8708.v1
       Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 4 of 40



 1   Cal. Civ. Code, § 1635 ............................................................................................................ 8
 2   Rules
 3   Fed.R.Civ.P. 12(c)................................................................................................................7, 8
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      -iii-
                                                                                 OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                                      ON THE PLEADINGS
     4821-6749-8708.v1
          Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 5 of 40



 1            North Forty Consulting LLC (“North Forty”), by and through counsel, hereby oppose (the
 2   “Opposition”) Bunsow De Mory LLP’s (“BDIP”) motion for judgment on the pleadings (the
 3   “Motion”). This Opposition is based on the documents previously filed in this matter as well as
 4   the Declaration of David L. Barnes (“Barnes Declaration”) attached hereto.
 5   I.       INTRODUCTION
 6            BDIP’s motion for judgement on the pleadings must be denied. Not only does BDIP
 7   mischaracterize North Forty’s counterclaim and other responsive pleadings, it also ignores
 8   pertinent law.
 9            Germane to BDIP’s Motion, North Forty more than adequately pled the allegations in its
10   Counterclaim that BDIP unreasonably and in breach of the contract between North Forty and
11   BDIP, withheld payment to North Forty for the Comcast Settlement and the Acacia Sale.
12            BDIP’s Motion is premature and is an attempt to short circuit North Forty’s discovery
13   attempts. This matter is in its infancy. The deadline to move to amend pleadings is currently set
14   for January 8, 2021 [Docket No. 32]. As will be set forth below, material issues of fact abound in
15   this matter and the Court should deny BDIP’s Motion and let this matter move to discovery.
16   Alternatively, this Court should grant North Forty leave to amend its Counterclaim to set forth
17   more fully facts and documents to support its claims. DeSoto v. Yellow Freight Sys., Inc., 957 F.2d
18   655, 658 (9th Cir. 1992) (holding that in the event a motion for judgment on the pleadings is
19   granted, leave to amend should be freely granted and will be denied only if it is clear that the
20   deficiencies of the complaint cannot be cured by amendment.); Moran v. Peralta Cmty. Coll. Dist.,
21   825 F.Supp. 891, 893 (N.D. Cal. 1993) citing Amersbach v. City of Cleveland, 598 F.2d 1033,
22   1038 (6th Cir. 1979).
23   II.      STATEMENT OF FACT
24             In the spring of 2017, BDIP requested North Forty assist BDIP to provide consulting
25   services to identify patents, initial targets, and the monetization and enforcement of BDIP clients’
26   patent portfolio. (First Amended Counterclaims (“Am. Countercl.”) ¶¶ 3 and 15 [Docket No. 27];
27   Answer to First Amended Counterclaims (“Answer Am. Countercl.”) ¶ 15). Shortly thereafter,
28   BDIP and North Forty began extensive discussions and negotiations regarding the scope of North
                                                     -1-
                                                             OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                  ON THE PLEADINGS
     4821-6749-8708.v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 6 of 40



 1   Forty’s services and the compensation of the same. (Am. Countercl. ¶ 16; Answer Am. Countercl.
 2   ¶ 16; See also Barnes Declaration ¶¶ 5 – 10). Based on BDIP’s representations to North Forty,
 3   North Forty and BDIP entered into the Consulting Agreement on September 1, 2017 (the
 4   “Consulting Agreement”). ([Docket No. 1] Complaint (“Compl.”) ¶ 20; First Amended Answer
 5   (Dkt.28-4) (“Answer”) ¶ 20; Am. Countercl. ¶ 17; Pfeffer Decl. Ex. A).
 6           A review of the Consulting Agreement indicates that the Consulting Agreement was
 7   drafted generally to                                                             See Exhibit “A” to
 8   Pfeffer Declaration.
 9

10   This fact is important because when building a contract to cover multiple clients, specificity is
11   often sacrificed in order to cover the broad scope of the agreement subject matter, as is the case in
12   the Consulting Agreement and will be discussed below.
13           Finally, it is important for the Court to understand the context in which the Consulting
14   Agreement was negotiated and performed by the parties. Generally speaking, North Forty and
15   BDIP are in the unique business of monetizing patents, i.e., a business of making money from the
16   actual, or threat of, legal enforcement of patent rights.       See the recitals of the Consulting
17   Agreement.
18           BDIP, as a law firm, assists clients in monetizing their patents through offensive litigation,
19   or, as stated in the Consulting Agreement
20           This is sometimes referred to as “hard” patent monetization. In this business of hard patent
21   monetization BDIP’s clients do not finance the litigations filed on their behalf by BDIP. Rather,
22   BDIP works with litigation funding or lending institutions to pay themselves, and for services used
23   during litigations. In exchange for the financing, the funding or lending institution receives a
24   percentage of any awarded infringement damages. See Exhibits “B” and “C” to the Barnes
25   Declaration.
26           North Forty, as a consulting group, not only assists law firms, like BDIP, in their hard
27   patent monetizing efforts, but also assists operating companies commercializing their patents
28   through identification of potential patent infringements, documentation of the alleged
                                                      -2-
                                                              OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                   ON THE PLEADINGS
     4821-6749-8708.v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 7 of 40



 1   infringement, and negotiations with suspected patent infringers to work out a license or other
 2   compensation scheme that addresses the needs and interests of both the suspected patent infringer
 3   and the patent holder. This type of patent monetization is sometimes referred to as “soft” patent
 4   monetization and is set forth in the                                 . See also Exhibits “B” and “C”
 5   to the Barnes Declaration.
 6           The
 7

 8                          See also Exhibits “B” and “C” to Barnes Declaration.
 9           One common current to the parties’ participation is that of monetization of the patents (i.e.,
10   generating money via patent rights). With this understanding that the entire enterprise for which
11   the Consulting Agreement was created was to make money from the actual, or threat of, legal
12   enforcement of patent rights in mind, it is obvious that an alleged patent infringer’s filing of a
13   defensive pleading, alone, absent any offensive assertion, or counter assertion, will not accomplish
14   the sole purpose of the Consulting Agreement to generate money from patents. That is, a defensive
15   pleading filed against a BDIP client, absent any offensive counterclaim (i.e., a claim for an award
16   of infringement damages), necessarily will not result in a monetization of the patents via litigation,
17   as no money can be awarded. A
18                 cannot therefore be achieved by a defensive pleading alone, and as such,
19   to apply, a defensive pleading must be accompanied with a counterclaim or some other formal
20   offensive legal assertion of rights and damages. As will be discussed below, the parties never
21   intended to include defensive only filings or litigation when negotiating the Consulting Agreement.
22   Such a broad interpretation of the Consulting Agreement goes against the overall intent of the
23   Consulting Agreement and parties stated goal in entering into the Consulting Agreement.
24           A.       The Consulting Agreement
25           The Consulting Agreement, among other things, defined (1) the scope and nature of the
26   parties’ respective authorization concerning the effort to monetize patents on behalf of BDIP
27   Clients, and (2) the scope and nature of the parties’ respective obligations in the context of such
28   authorizations.
                                                      -3-
                                                              OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                   ON THE PLEADINGS
     4821-6749-8708.v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 8 of 40



 1           The definition of the term                                                 is susceptible to
 2   more than one interpretation. BDIP, via its Motion, self-servingly suggests that the definition of
 3   term                     was intended to be as broad as possible, conveniently ignoring the parties’
 4   actual intention at the time of contracting, to limit litigation to monetization offensive filings by
 5   BDIP on behalf of their clients. As set forth in their Amended Co unterclaim in ¶ 40, North Forty
 6   has alleged that monetization litigation as understood by the parties when contracting “…was
 7   intended for offensive filing on behalf of BDIP’s clients and not defensive filings like the Comcast
 8   Litigation.” See Amended Counterclaim ¶ 40. Such an alternative interpretation is plausible in
 9   view of the Consulting Agreement as a whole as well as the parties’ negotiations relative thereto,
10   and defeats BDIP Motion as to the                          .
11           Cal. Civ. Code § 1641, requires the Court to view the Consulting Agreement as a whole
12   when interpreting a contract provision. Important to the Motion and to show the intent of parties
13   with regard to the
14

15

16

17

18

19

20                        -
21           The foregoing authorization and obligation limitations gave effect to
22

23

24

25

26

27

28
                                                        -4-
                                                                OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                     ON THE PLEADINGS
     4821-6749-8708.v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 9 of 40



 1           B.        The Comcast Litigation
 2           North Forty, as part of its obligation to commercialize Harris’ patent portfolio, was in

 3   ongoing discussions with Comcast regarding a negotiated settlement between Comcast and Harris,

 4   when, as part of that negotiation, to engage Harris directly (Harris having previously deferred

 5   Comcast’s repeated requests for a direct line of communication to North Forty), Comcast filed a

 6   declaratory action against Harris on or about December 9, 2019. (Am. Countercl. ¶¶ 36-37). Harris

 7   did not sue Comcast on one or more of its patents (Am. Countercl. ¶ 38; see also BDIP’s Request

 8   for Judicial Notice (“RJN”), Ex. B).

 9                                                         see also Am. Countercl. ¶ 40 and BDIP’s

10   mischaracterization thereof as “North Forty’s attempt to conjure ambiguity…with the parties’

11   unwritten intent and with some unidentified industry practice for litigation funding” (BDIP motion,

12   p.6, lns.1-7)).     Instead, North Forty and Harris successfully negotiated a patent agreement,

13   resulting in Comcast voluntarily dismissing the declaratory action. (Am. Countercl. ¶ 39; BDIP’s

14   RJN, Ex. B [Docket No. 35-4]).

15           The parties intent via the

16

17

18

19

20

21

22

23

24           C.        The Acacia Patent Agreement, the Consulting Agreement Termination, and
                       North Forty’s Continued Work on Harris’ and BDIP’s Behalf
25
             In or around October 2019, Acacia, a non-practicing patent monetizing entity, began
26
     negotiations with Harris concerning purchasing the developed Harris patent monetization program
27
     (Am. Countercl. ¶ 34). During the negotiations between Acacia and Harris North Forty repeatedly
28
                                                     -5-
                                                              OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                   ON THE PLEADINGS
     4821-6749-8708.v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 10 of 40



 1   reached out to BDIP and requested clarification as to the nature of BDIP’s agreement with Harris
 2   and its treatment should Harris sell its patents. Id. ¶¶ 41-44. BDIP informed North Forty that a
 3   sale of Harris’ patents under BDIP’s retainer agreement with Harris was treated the same as a
 4                        Id. It was not until February 26, 2020, after Harris had signed an agreement
 5   with Acacia, and after North Forty had done extensive work to demonstrate the value of the
 6   program North Forty built to Acacia, when BDIP admitted, simultaneously with terminating the
 7   Consulting Agreement, that they “did not give [North Forty] correct information about [BDIP’s]
 8   agreement with Harris when we last spoke.” Id.
 9           Notwithstanding the “termination” of the Consulting Agreement, North Forty continued to
10   provide consulting services in support of BDIP and Harris. Specifically, North Forty continued to
11   provide services to both BDIP and Harris in regards to the Acacia negotiation and deal, responding
12   to each request Harris made of North Forty, including (i) conducting license discussions and
13   supporting deal closure with Landis+Gyr Inc. (“Landis”) on March 9, 2020 ; and (ii) at Harris’
14   specific request, continuing commercialization discussions with prospective licensees to entice
15   Acacia to close (Am. Countercl. ¶¶ 35; 48; 53).
16           On or about February 21, 2020, Harris entered into a Patent Agreement,                 with
17   Acacia (the “Acacia Patent Agreement”) (Am. Countercl. ¶ 46).           On February 27, 2020, in
18   discussing BDIP’s emailed notice of termination of February 26, 2020, BDIP informed North
19   Forty of its intent not to perform its accrued obligations under the Consulting Agreement, including
20   paying North Forty fees due relative to, inter alia, the signed Acacia Patent Agreement (Am.
21   Countercl. ¶ 47)
22           In or around March 2020, Acacia determined not to proceed with the transfer of Harris’
23   ownership rights in the patents (i.e., the acquisition of the patents) under the existin g financial
24   terms of the Acacia Patent Agreement due to the economic uncertainty created by the Covid -19
25   pandemic (Am. Countercl. ¶ 49). North Forty continued to respond to and support Harris and
26   BDIP relative to closing the patent right transfer under the Acacia Patent Agreement (Am.
27   Countercl. ¶ 48). On or about April 20, 2020, Harris and Acacia closed the patent right transfer
28   on slightly revised financial terms (Am. Countercl. ¶ 50).
                                                      -6-
                                                              OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                   ON THE PLEADINGS
     4821-6749-8708.v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 11 of 40



 1   III.    LEGAL STANDARD
 2           After the pleadings are closed, but within such time as not to delay the trial, any party may

 3   move for judgment on the pleadings. Fed.R.Civ.P. 12(c). Judgment on the pleadings is proper

 4   when the moving party “clearly establishes on the face of the pleadings that no material issue of

 5   fact remains to be resolved and that it is entitled to judgment as a matter of law .” Hal Roach

 6   Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1550 (9th Cir.1989). For purposes of

 7   the motion, “the allegations of the non-moving party must be accepted as true, while the allegations

 8   of the moving party which have been denied are assumed to be false.” Id.; see also Savage v.

 9   Council On American-Islamic Relations, Inc., 2008 WL 2951281 (N.D. Cal. 2008). Moreover, all

10   inferences reasonably drawn from the facts alleged in the complaint must be con strued in favor of

11   the responding party. Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009).

12   IV.     ARGUMENT
13           As demonstrated below, North Forty has adequately alleged facts which prevent BDIP

14   from the relief sought via BDIP’s Motion.

15           A.      The Parties Intended the Term “Litigation” Under § 3.1(b) of the Consulting
                     Agreement to Mean Offensive Litigation
16
             Under California law, a contract must be so interpreted as to give “effect to the mutual
17
     intention of the parties as it existed” at the time of contracting (Cal. Civ. Code § 1636). California
18
     law further states that “[t]he whole of a contract is to be taken together, so as to give effect to every
19
     part, if reasonably practicable, each clause helping to interpret the other” (Cal. Civ. Code §1641).
20
     Extrinsic evidence is admissible to interpret an agreement when a material term is ambiguous.
21
     Wolf v. Walt Disney Pictures & Television, 162 Cal.App.4th 1107, 1126 (Cal. Ct. App. 2008)
22
     (Citing Code Civ. Proc., § 1856, subd. (g); Pacific Gas Electric, supra, 69 Cal.2d at p. 37 [if
23
     extrinsic evidence reveals that apparently clear language in the contract is, in fact, susceptible to
24
     more than one reasonable interpretation, then extrinsic evidence may be used to determine the
25
     contracting parties' objective intent]; Los Angeles City Employees Union v. City of El
26
     Monte (1985) 177 Cal.App.3d 615, 622 [ 220 Cal.Rptr. 411].) North Forty has set forth its
27
     plausible understanding of the Consulting Agreement that it negotiated with BDIP. Taking North
28
                                                        -7-
                                                                OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                     ON THE PLEADINGS
     4821-6749-8708.v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 12 of 40



 1   Forty’s allegations as true, as is required under a motion brought under FRCP 12(c), North Forty
 2   has alleged that “[w]hen negotiating the Consulting Agreement,
 3

 4

 5                                                   Amended Complaint ¶ 40.
 6           BDIPs attempt to make the case that                                                       at
 7   the time of contracting, was understood by both parties to mean any litigation involving the
 8   Patents, and not litigation in which a BDIP Client, in monetizing its Patents sues for infringement
 9   and to collect damages, is not born out by the Consulting Agreement or the facts.
10           BDIP cites Cedars-Sinai Medical Center v. Shewry, in arguing that “[t]he language of the
11   Consulting Agreement is not susceptible to North Forty’s interpretation” (Motion p.6, lns.20-21),
12   but fails to address whether the language of the Consulting Agreement “is reasonably susceptible
13   to the interpretation” urged by BDIP, conveniently overlooking the California Court of Appeals’
14   observation in that very case that “[w]hether the contract is reasonably susceptible to a party's
15   interpretation can be determined from the language of the contract itself or from extrinsic evidence
16   of the parties' intent (Southern Cal. Edison Co. v. Superior Court, supra, at p. 838, 44 Cal.Rptr.2d
17   227).
18           In applying the rules by which all contracts under California law are to be interpreted (Cal.
19   Civ. Code, § 1635) to the Consulting Agreement, BDIP’s argument that “[t]he language of the
20   Consulting Agreement is not susceptible to North Forty’s interpretation” (Motion p.6, lns.20-21)
21   lacks merit. The mutual intention of the parties at the time of contracting (Cal. Civ. Code, § 1636)
22   was not for the term
23                              This fact can be demonstrated via the language of the Consulting
24   Agreement itself, as well as from extrinsic evidence of the parties' intent when contracting.
25           First, upon review of the “whole of the contract” (Cal. Civ. Code, § 1641) it is clear that
26   both
27

28
                                                      -8-
                                                              OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                   ON THE PLEADINGS
     4821-6749-8708.v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 13 of 40



 1

 2

 3

 4

 5

 6

 7                                to mean any litigation involving the Patents, including a litigation in
 8   which a BDIP Client does not enforce its Patents by “su[ing] for infringement…[to] collect
 9   damages”, such as, for example, in an “Inter Partes Review” or “IPR” litigation, the parties were
10   sufficiently sophisticated to have included a provision to address such a circumstance.
11           Further, as noted by the Court in Cedars-Sinai Medical Center v. Shewry, a determination
12   of “[w]hether the contract is reasonably susceptible to a party's interpretation can be determined
13   … from extrinsic evidence of the parties' intent”. Also, any latent ambiguity concerning what the
14   parties intended to mean by the term                                                          can be
15   rectified via extrinsic evidence (i.e., “by reference to the circumstances under which it was made,
16   as well as the matter to which it relates” (Civ. Code, § 1647)), noting if the terms of the Consulting
17   Agreement “are in any respect ambiguous or uncertain, such terms must be interpreted in the sense
18   in which the promisor [BDIP’s representation                     believed, at the time of making it,
19   that the promisee [North Forty] understood it” See Civ. Code, § 1649 (emphasis added).
20           North Forty understood the term                                                       ,
21

22                                            That is, as stated by BDIP, when discussing the anticipated
23   patent monetization initiatives
24                                                                          ( see Exhibit “B” to Barnes
25   Declaration). This understanding is buttressed both by, (i) as discussed above, the provisions of
26   the Consulting Agreement                                     (Cal. Civ. Code §1641)) and (ii) the
27   cotemporaneous communications between the parties at the time of contracting (Civ. Code, §
28   1647). It is significant to also note that the cotemporaneous communications confirm that a “DJ”
                                                      -9-
                                                              OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                   ON THE PLEADINGS
     4821-6749-8708.v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 14 of 40



 1   (Declaratory Judgment) was not, at the time of contracting, expected by the parties, and as such,
 2   was intentionally not covered by the Consulting Agreement to the extent that a BDIP Client did
 3   not respond to a “DJ” by offensively “filing suit”
 4                               See Exhibit “A” to Barnes Declaration.
 5              Moreover, the Consulting Agreement also provided that BDIP’s
 6

 7                                                                                       (emphasis added).
 8   BDIP conveniently overlooks this express language, perhaps appreciating that the Consulting
 9   Agreement only provided for a circumstance where BDIP’s
10

11                                           It was against this backdrop of a third party security interest,
12   that BDIP and North Forty negotiated                                                   whereby BDIP
13   justified an “
14                                  See Exhibit “C” to Barnes Declaration.
15              With the foregoing in mind, North Forty respectfully submits that (1) the terms of the
16   Consulting Agreement are clear and “[t]he whole of a contract” (Cal. Civ. Code §1641) taken
17   together gives effect to interpreting the term                                                       to
18   have meant by the parties, at the time of contracting (Cal. Civ. Code, § 1636), litigation in which
19   both (i)
20

21

22                                                           (See Exhibits A-C to Barnes Declaration; (Cal.
23   Civ. Code §1647)); and, in view of (1),
24                                              noting Harris, a BDIP Client, did not sue Comcast for
25   infringement on one or more of the Patents to collect damages in the Comcast litigation. The Court
26   may take judicial notice of this fact (i.e., that Harris did not commence any legal action to enforce
27   a patent right or to seek infringement damages by filing a claim, counterclaim, answer or any
28
                                                      -10-
                                                                 OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                      ON THE PLEADINGS
     4821-6749-8708.v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 15 of 40



 1   responsive pleading at all) see BDIP’s Ex. B to Pfeffer Declaration. Separately, and in addition,
 2   no third-party security interest was brought in, to finance BDIP in the Comcast litigation.
 3           It follows that BDIP’s argument suggesting “[t]he language of the Consulting Agreement
 4   is not susceptible to North Forty’s interpretation” (Motion on the Pleadings, p.6, lns.20-21) lacks
 5   merit and must be rejected, nor can it be resolved on the pleadings.
 6           B.      BDIP’s Argument North Forty Is Not Owed a Success Fee for the Acacia Deal
                     Is Not Supported By, Nor Resolvable on the Pleadings
 7
             Contrary to BDIP’s contention that there are no material facts in dispute concerning
 8
                                                              because (i) North Forty admitted “[t]he
 9
     Consulting Agreement, by its plain terms, requires 30 days' notice. Thus, termination was effective
10
     March 27, 2020” (Compl. ¶ 38; Answer ¶ 38); and (ii) the “Consulting Agreement does not contain
11
     any provision suggesting that North Forty’s entitlement to success fees survives termination”
12
     (Motion, p.7, lns.21-23), multiple material facts remain in dispute concerning the Acacia Patent
13
     Agreement and “North Forty’s entitlement to                                   ” (Motion, p.7, lns.21-
14
     23), irrespective of when the Consulting Agreement was terminated.
15
             The following issues of fact remain regarding North Forty’s allegations as to a
16
                         :
17
             a.      BDIP admits that “[o]n February 21, 2020, Harris and Acacia entered into an
18
     agreement whereby Acacia was to purchase the Patents from Harris with a 30 -day close subject to
19
     due diligence” (Complaint. ¶ 36).     The relevance of this signed Acacia Patent Agreement to
20
     BDIP’s accrued obligation to pay                      is a material fact for a trier of fact to assess.
21
     “According to the settled rule of construction, ‘the exercise of an option to terminate prevents
22
     liability for further transactions but does not affect obligations which have already accrued”
23
     (emphasis added) (Grant v. The Aerodraulics Co., 91 Cal. App. 2d 68 - Cal: Court of Appeal
24
     1949). BDIP’s obligation to pay North Forty relative to the Acacia Patent Agreement accrued
25
     prior to BDIP’s notice of termination, and as such, BDIP’s obligation to pay North Forty relative
26
     to Acacia survives.
27

28
                                                    -11-
                                                             OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                  ON THE PLEADINGS
     4821-6749-8708.v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 16 of 40



 1           b.      North Forty’s pleadings contend that “a dispute existed [prior to BDIP’s notice of
 2   termination] … regarding whether
 3                       (Am. Answer ¶ 39; Am. Countercl. ¶ 41-47; see also Grant v. The Aerodraulics
 4   Co., 91 Cal. App. 2d 68 - Cal: Court of Appeal 1949 (“A motion for judgment on the pleadings is
 5   in the nature of a general demurrer, and the trial court in ruling thereon must treat the allegations
 6   of the challenged pleading as true” (emphasis added)). When the dispute concerning a
 7                                              began, as well as BDIP’s conduct relative to such dispute,
 8   are material facts for a trier of fact to assess in the context of the relevant causes of action pled by
 9   North Forty.
10           c.      Evidence is available from which a trier of fact could infer that BDIP’s action in
11   repudiating/terminating the Consulting Agreement (notwithstanding an appropriate form/process
12   of termination) immediately, and only, after its obligation to pay North Forty accrued was done in
13   bad faith. In October 2019, BDIP represented that it “did not want to sell to Acacia” and that it
14   “had invested 500k before [North Forty] got involved…[and with] the Huawei investment…[BDIP
15   was] at least $2M in at this point…[and] would not break even on a sale probably” (Am. Countercl.
16   ¶ 42: See also Exhibit “D” to Barnes Declaration). In January 2020, in discussing a purported
17   agreement amendment proposal to be provided to North Forty, BDIP indicated that
18                                                     were “small issues in view of the economics of
19   concern” (Am. Countercl. ¶ 43; See also Exhibit “E” to Barnes Declaration). In February 2020,
20   after North Forty, with Harris, successfully negotiated “Patent Agreements”                        with
21   both                                                                 ), BDIP contemporaneously with
22   providing their notice of termination, informed North Forty of their intent not to
23                                                                         (Am. Countercl. ¶ 47). Though
24   BDIP may dispute these facts and the inferences that North Forty draws therefrom, the merits of
25   such require further discovery and a determination by a trier of fact (See Coats v. General Motors
26   Corp. (1934) 3 Cal. App.2d 340, 348 [39 P.2d 838], see also Rosenfeld, Meyer & Susman v. Cohen,
27   (1983) 146 Cal. App. 3d 200, 215 (“even nonfiduciaries must exercise their rights in good faith,
28
                                                       -12-
                                                                OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                     ON THE PLEADINGS
     4821-6749-8708.v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 17 of 40



 1   deal fairly with each other and refrain from injuring the right of another party to receive the benefits
 2   of an agreement or relationship”)).
 3           d.      The transfer of patent ownership rights to Acacia is integral to several causes of
 4   action pled by both parties (e.g., BDIP’s breach of contract and North Forty’s purported breach of
 5   fiduciary duty), as well as to a number of affirmative defenses put forth by both parties (e.g., prior
 6   breach, unclean hands).
 7           In view of at least the forgoing, BDIP’s argument that there are no material facts in dispute
 8   concerning                                                               lacks merit, must be rejected,
 9   and cannot be resolved on the pleadings.
10   V.      CONCLUSION
11           BDIP’s premature Motion should be denied. As set forth above, the facts alleged in the
12   Amended Counterclaim meet the pleading requirements under Rules 8 and 9 and demonstrate that
13   a plausible claim has been pled taking the facts in the light most favorable to North Forty.
14    Dated: 12/08/2020                                       PARSONS BEHLE & LATIMER
15
                                                              /s/ Darren Neilson
16                                                    By:          BRIAN M. ROTHSCHILD
                                                                   DARREN NEILSON
17
                                                              Attorneys for NORTH FORTY
18                                                            CONSULTING LLC

19

20

21

22

23

24

25

26

27

28
                                                       -13-
                                                                OPPOSITION TO MOTION FOR JUDGMENT
      Case No. 3:20-CV-04997                                                     ON THE PLEADINGS
     4821-6749-8708.v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 18 of 40



 1   BRIAN M. ROTHSCHILD (Bar No. 252573)
     DARREN NEILSON (Bar No. 276159)
 2   PARSONS BEHLE & LATIMER
     201 South Main Street, Suite 1800
 3   Salt Lake City, Utah 84111
     Telephone:     801.532.1234
 4   Facsimile:     801.536.6111
     Email:         BRothschild@parsonbehle.com
 5                  DNeilson@parsonbehle.com
 6   Attorneys for NORTH FORTY CONSULTING LLC
 7
                                    UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9                                     SAN FRANCISCO DIVISION

10

11 BUNSOW DE MORY LLP, a California                            Case No. 3:20-CV-04997
   limited liability partnership,
12
                    Plaintiff and Counterclaim                 DECLARATION OF DAVE BARNES IN
13                  Defendant,                                 SUPPORT OF NORTH FORTY
                                                               CONSULTING LLC’S OPPOSITION TO
14           v.                                                BUNSOW DE MORY LLP’S MOTION
                                                               FOR JUDGMENT ON THE PLEADINGS
15   NORTH FORTY CONSULTING LLC, a
     Delaware limited liability company,                       Filing Date: September 22, 2020
16                                                             Trial Date: Not Assigned
                        Defendant and                          Department: Not Assigned
17                      Counterclaimant.                       Magistrate Judge Corley

18
             I, David L. Barnes, hereby declare:
19
             1.         I am a member of North Forty Consulting, LLC (“North Forty”). I submit this
20
     declaration in support of North Forty’s Opposition to Bunsow De Mory LLP’s Motion for
21
     Judgment on the Pleadings.
22
             2.         All statements to the best of my knowledge are true and correct.
23
             3.         I am over the age of 18.
24
             4.         In the Spring of 2017, my partner and I began negotiations with Denise De Mory
25
     from BDIP with regards to BDIP retaining North Forty’s consulting services in monetizing BDIP’s
26
     Client’s patent portfolio.
27
             5.         In furtherance of the negotiations, attached hereto as Exhibit A is a true and correct
28
     copy of an email correspondence between North Forty and BDIP dated April 27, 2017 in with
                                                         -1-
      Case No. 3:20-CV-04997                                              DECLARATION OF DAVID BARNES
     4846-5642-4404v1
      Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 19 of 40



 1   BDIP discusses its plan for two patent monetization initiatives, a litigation initiative and a non-
 2   litigation initiative.
 3             6.       Attached hereto as Exhibit B is a true and correct copy an email correspondence
 4   between North Forty and BDIP dated May 28, 2017 in which BDIP discusses the payment
 5   structure under the litigation initiative.
 6             7.       Attached hereto as Exhibit C is a true and correct copy of an email correspondence
 7   between North Forty and BDIP dated August 24, 2017 in which BDIP further discusses BDIP’s
 8   monetization litigation initiative.
 9             8.       Attached hereto as Exhibit D is a screenshot of a text conversation between myself
10   and Denise De Mory of October 23, 2019 in which BDIP discusses how they specifically did not
11   want to sell to Acacia because they would lose money via the Huawei litigation if an Acacia sale
12   closed.
13             9.       Attached hereto as Exhibit E is a true and correct copy of an email between North
14   Forty and BDIP dated January 18, 2020 in which BDIP discusses how unpaid fees due to North
15   Forty were small issues in view of the economics of the Huawei issue. .
16             10.      It was my understanding at the time of contracting that the term “to litigation on
17   one or more of the PATENTS” as set forth in the Consulting Agreement under § 3.1(b) was limited
18   to patent monetization offensive filings that BDIP brought on behalf of its client(s) after such
19   client(s) approved suing for infringement to collect damages, and for which BDIP was financed
20   via a third party security interest (i.e., the Harris pre-approved BDIP filed suit against Huawei for
21   which BDIP was financed via a funding company).
22             I declare under penalty of perjury under the laws of the United States of America that the
23   foregoing is true and correct.
24             Executed on December 8, 2020, in Fruit Heights, Utah.
25

26
                                                     _________________________________________
27                                                   David L. Barnes

28

                                                        -2-
      Case No. 3:20-CV-04997                                           DECLARATION OF DAVID BARNES
     4846-5642-4404v1
Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 20 of 40




                      Exhibit A
                   Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 21 of 40




From:                                   aaron.waxler@northfortyconsulting.com
Sent:                                   Friday, April 28, 2017 2:29 PM
To:                                     Denise De Mory
Cc:                                     Dave Barnes
Subject:                                Re: checking in

Flag Status:                            Flagged


Awesome! Let's have a call to get a bit more of the details (tech space, jurisdictions, ambitions, targets, etc.). We are
open most of next week.

Aaron

Sent from my iPhone

On Apr 28, 2017, at 3:49 PM, Denise De Mory <ddemory@bdiplaw.com> wrote:

        Hi Aaron,

        We currently are talking to a company about enforcement of their portfolio. There are about 1500
        patents and we have isolated a portfolio of about 100 that would be subject to the program. I am
        writing to get your thoughts on what you guys might be able to offer in terms of helping us identify the
        right patents (we will be able to add others, but want to start with a good group). We also have some
        initial targets in mind and welcome your thoughts about how you might be able to help us with moving
        forward toward enforcement.

        Denise

        Denise M. De Mory
        Managing Partner
        <image001.png>
        701 El Camino Real
        Redwood City, CA 94063
        (650) 351-7241
        www.bdiplaw.com

        Confidentiality Note: This e-mail message and any attachments to it are intended only for the named recipients and may
        contain legally privileged and/or confidential information. If you are not one of the intended recipients, do not duplicate or
        forward this e-mail message.


        From: Aaron Waxler <aaron.waxler@northfortyconsulting.com>
        Date: Thursday, April 27, 2017 at 6:16 AM
        To: Denise De Mory <ddemory@bdiplaw.com>
        Cc: 'Dave Barnes' <dave.barnes@northfortyconsulting.com>
        Subject: RE: checking in

        Thanks for thinking of us! Definitely interested and we are doing exactly this kind of game plan with two
        other clients. Also happy to help with EoU, portfolio, or chart review pre litigation if it helps (in one case
        we found additional patents to bring into the complaint that seemed to help and in another we helped
        source EP patents that drove deals closer to trial).
                                                                         1
           Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 22 of 40


Yours,

Aaron Waxler
North Forty Consulting, LLC
(914) 860-4296

From: Denise De Mory [mailto:ddemory@bdiplaw.com]
Sent: Thursday, April 27, 2017 8:51 AM
To: Aaron Waxler <aaron.waxler@northfortyconsulting.com>
Cc: 'Dave Barnes' <dave.barnes@northfortyconsulting.com>
Subject: Re: checking in

Hi Aaron (and Dave),

Sorry about the delayed response –


I still have you guys in mind. We do have some new projects that are about to get going – and I have
some thoughts about how we might use you. In particular, we have two enforcement programs that we
are about to start. We will be filing suit against one target for each campaign, but maybe it makes sense
to have you guys negotiate against other targets while we worry about the litigation. I have to think
about the economics, but we can talk about that, but any thoughts you have are welcome. I think the
DJ risk is low these days, particularly for our initial set of targets for each program, so I see little risk in
this strategy.

I will reach out once the litigation is filed!

Denise

Denise M. De Mory
Managing Partner
<image002.png>
701 El Camino Real
Redwood City, CA 94063
(650) 351-7241
www.bdiplaw.com

Confidentiality Note: This e-mail message and any attachments to it are intended only for the named recipients and may
contain legally privileged and/or confidential information. If you are not one of the intended recipients, do not duplicate or
forward this e-mail message.


From: Aaron Waxler <aaron.waxler@northfortyconsulting.com>
Date: Friday, March 31, 2017 at 12:42 PM
To: Denise De Mory <ddemory@bdiplaw.com>
Cc: 'Dave Barnes' <dave.barnes@northfortyconsulting.com>
Subject: checking in

Hey Denise,

Since we last spoke we’ve had some success attracting business. We’ve got a few smaller NPEs where
we are doing the assertion work/EoU/Charting. We have one big operating company on the sale side
(really big portfolio) and another on the buy side. Few other entities considering us for mining and chart

                                                                 2
         Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 23 of 40
development. That being said, we are definitely interested in more work so please keep us in mind if
there are areas where we can help you or your clients. We have deep industry contacts (e.g., we helped
one client buy a patent family from a big operator through a straw-man and they subsequently closed a
big license deal based on helping them chart and file a German complaint) we can bring to assist and our
access is growing in regions like China (handset and display vendors) and Korea.

Let me know if you’d like to catch up by phone anytime.

Yours,

Aaron Waxler
North Forty Consulting, LLC
(914) 860-4296




                                                   3
Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 24 of 40




                      Exhibit B
                    Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 25 of 40




From:                                    Denise De Mory <ddemory@bdiplaw.com>
Sent:                                    Sunday, May 28, 2017 1:36 PM
To:                                      Aaron Waxler
Cc:                                      'Dave Barnes'
Subject:                                 Re: proposal


Let me also say that the time periods (including in no. 2) are subject to discussion/extension, etc. – the idea is simply to
give you guys an incentive to stay involved and also to make sure that you will be paid for any investments you make
even if folks move on to other things.

Denise

Denise M. De Mory
Managing Partner



701 El Camino Real
Redwood City, CA 94063
(650) 351-7241
www.bdiplaw.com

Confidentiality Note: This e-mail message and any attachments to it are intended only for the named recipients and may contain legally privileged
and/or confidential information. If you are not one of the intended recipients, do not duplicate or forward this e-mail message.


From: Denise De Mory <ddemory@bdiplaw.com>
Date: Sunday, May 28, 2017 at 11:57 AM
To: Aaron Waxler <aaron.waxler@northfortyconsulting.com>
Cc: 'Dave Barnes' <dave.barnes@northfortyconsulting.com>
Subject: Re: proposal




                                                                              .

                                                                        1
                    Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 26 of 40




Thoughts? Let me know – and I hope you are having a great weekend!

Denise

Denise M. De Mory
Managing Partner



701 El Camino Real
Redwood City, CA 94063
(650) 351-7241
www.bdiplaw.com

Confidentiality Note: This e-mail message and any attachments to it are intended only for the named recipients and may contain legally privileged
and/or confidential information. If you are not one of the intended recipients, do not duplicate or forward this e-mail message.


From: Aaron Waxler <aaron.waxler@northfortyconsulting.com>
Date: Thursday, May 25, 2017 at 2:20 PM
To: Denise De Mory <ddemory@bdiplaw.com>
Cc: 'Dave Barnes' <dave.barnes@northfortyconsulting.com>
Subject: proposal

Hey Denise,

Guessing you are tied up today so here is what we propose based on yesterday’s call:

Appreciating that




                                                                        2
                  Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 27 of 40
         3. Facilitate existing and/or new EoU claim chart development in support of (a) a MAHNET license/litigation
              program, and/or (b) any identified alternative license program candidate(s)
         4. Establish the foundation for a soft-licensing initiative
         5. Any other support helpful to BDIP/Harris achieving their goals (e.g., investigate/identify alternative
              licensee/tangential market opportunities)
        In the event that Harris agrees to a soft assertion-program targeting non-litigants, our initial thought is an even
         split on upside between Harris, North Forty, and BDIP.

Happy to discuss anytime.

Yours,

Aaron Waxler
North Forty Consulting, LLC
(914) 860-4296




                                                              3
Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 28 of 40




                      Exhibit C
                 Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 29 of 40




From:                             Denise De Mory <ddemory@bdiplaw.com>
Sent:                             Thursday, August 24, 2017 1:43 PM
To:                               Dave Barnes
Cc:                               Aaron Waxler
Subject:                          Re: turn of the North Forty consulting agreement

Sensitivity:                      Confidential


Yes. Let me figure out how to get that to you.

On Aug 24, 2017, at 12:39 PM, Dave Barnes <dave.barnes@northfortyconsulting.com> wrote:

        Hi Denise,

        Thanks for this.

        Aaron is out of pocket today.

        Glad that     won’t be an issue.

        Concerning the below-proposed licensing revenue breakdown, are you able to provide some insight into
        BDIP’s


        Thx!
        Dave

        From: Denise De Mory [mailto:ddemory@bdiplaw.com]
        Sent: Thursday, August 24, 2017 1:02 PM
        To: Aaron Waxler <aaron.waxler@northfortyconsulting.com>
        Cc: 'Dave Barnes' <dave.barnes@northfortyconsulting.com>
        Subject: Re: turn of the North Forty consulting agreement

        Aaron,

        I had a great call with Harris yesterday, and I no longer think is an issue. They are excited to have
        you guys on board, and we are working on planning a meeting for late September or early October in
        Melbourne and would like for one or both of you to be there.

        One other issue. Henry owns this relationship, and after our call with Harris yesterday




                                                            1
           Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 30 of 40




Let me know if this works for you. If not, propose an alternative that you think meets the objectives
above. And if you can make this change in the agreement, I think we will be good to go! We should set
up a call next week so we can all share what we’ve been doing.

Excited to get going.

Denise

Denise M. De Mory
Managing Partner
<image001.png>
701 El Camino Real
Redwood City, CA 94063
(650) 351-7241
www.bdiplaw.com

Confidentiality Note: This e-mail message and any attachments to it are intended only for the named recipients and may
contain legally privileged and/or confidential information. If you are not one of the intended recipients, do not duplicate or
forward this e-mail message.


From: Aaron Waxler <aaron.waxler@northfortyconsulting.com>
Date: Monday, August 21, 2017 at 3:11 PM
To: Denise De Mory <ddemory@bdiplaw.com>, Dino Hadzibegovic <dhadzibegovic@bdiplaw.com>,
Craig Allison <callison@bdiplaw.com>
Cc: 'Dave Barnes' <dave.barnes@northfortyconsulting.com>
Subject: turn of the North Forty consulting agreement

Denise,

We are super close. Accepted almost all changes and really only need to discuss a bit on                             Thanks for
getting this back to us and we are open to talk at your convenience.

Yours,

Aaron Waxler
North Forty Consulting, LLC
(914) 860-4296




                                                                 2
Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 31 of 40




                      Exhibit D
Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 32 of 40
Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 33 of 40
Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 34 of 40
Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 35 of 40
Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 36 of 40
Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 37 of 40




                      Exhibit E
                  Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 38 of 40




From:                               Dave Barnes <dave.barnes@northfortyconsulting.com>
Sent:                               Saturday, January 18, 2020 10:01 AM
To:                                 'Denise De Mory'
Subject:                            RE: North Forty Fees

Sensitivity:                        Confidential


Denise,

No offense intended, just clarifying what I was trying to say in the call, which clarifying, from your response, was
needed. Noting my reference to “may” pertains more to my recollection of why it was used in the first place (as
opposed to, e.g., something like “shall”).


I don’t think we disagree as to whether you can elect the optional reimbursement of the cumulative



From your last email to Aaron, it looks like any amendment will need to address the                          If
agreeable, can you include a proposal to address this issue along with your proposal to address the Huawei issue.

I too will continue to work in good faith toward a fair and equitable resolution.

From: Denise De Mory <ddemory@bdiplaw.com>
Sent: Thursday, January 16, 2020 3:02 PM
To: Dave Barnes <dave.barnes@northfortyconsulting.com>
Subject: Re: North Forty Fees

Dave,

This type of posturing is not helpful.

On the call, you first indicated that we had                 That was wrong.

Later, you definitively asserted that only the
          That was wrong.

Now you are focusing on “optional” or “may.” So let me ask: under what scenario does the “option” come into play, or
under what circumstances would it not be exercised? I think a much more fair reading “may” in the operative phrase is
that there
                                                                   .

Finally, on the payments, I attach what I believe is the last communication on the

But in any event, these are small issues in view of the economics of concern. I will continue to work on a proposal and
continue to work in good faith toward a fair and equitable resolution. We will talk again soon.

Best regards,
                                                              1
                  Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 39 of 40


Denise

From: Dave Barnes <dave.barnes@northfortyconsulting.com>
Date: Thursday, January 16, 2020 at 12:09 PM
To: Denise De Mory <ddemory@bdiplaw.com>
Subject: RE: North Forty Fees

[EXTERNAL]
Thanks Denise!

I really hope this is the most significant issue (cautiously reserving judgement until I see your proposal), I think we are not
far off as it pertains to




                                                                                                         .




Dave

From: Denise De Mory <ddemory@bdiplaw.com>
Sent: Thursday, January 16, 2020 11:48 AM
To: Dave Barnes <dave.barnes@northfortyconsulting.com>
Subject: North Forty Fees

Dave,

I am trying to understand your read of the agreement re the offset of fees. Without conceding anything, I understand
your point about the payments for 2019. But I am struggling to see your read regarding the first six months in the
agreement. This is what I believe is the relevant term:




                                                              2
                 Case 3:20-cv-04997-JSC Document 41 Filed 12/08/20 Page 40 of 40




I agree this is the most significant issue, but I want to get to common ground on points where we can before I make any
proposal.

Denise




                                                           3
